DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Briefs filed on 4/22/2021 and 6/4/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Formal Matters
Applicant’s responses filed on 4/22/2021 and 6/4/2021 (i.e., Applicant’s Appeal Briefs), have been entered.  Claims 57-74 are pending.  Claims 1-56 were previously cancelled.  Claims 57-74 have been examined on the merits. References not included within this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn
The rejection of claims 57-65 and 70-74 under 35 U.S.C. § 103 as obvious over Chen et al. (U.S. PGPUB 2009/0024223; 2009), taken in view of O’Leary et al. (U.S. Patent No. 5,118,512; 1992) has been withdrawn in view of Applicant’s arguments 
The rejection of claims 66-69 under 35 U.S.C. § 103 as obvious over Chen and O’Leary, as applied to claims 57-65 and 70-74, further in view of Cetinkaya et al. (Cryobiology, Vol. 63, pp. 292-297; 2011) has been withdrawn in view of Applicant’s arguments concerning where the cited art does not explicitly teach “resonant acoustic energy” being applied to the processing vessel.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 57-74 are rejected under 35 U.S.C. § 103 as obvious over Chen et al. (U.S. PGPUB 2009/0024223; 2009; cited in the IDS dated 2/19/2020), taken in view of Donndelinger, T.M. (U.S. PGPUB 2010/0144002; 2010; cited in the IDS dated 12/23/2020), O’Leary et al. (U.S. Patent No. 5,118,512; 1992) and Howe et al. (U.S. Patent No. 7,866,878; 2011).
It is initially noted that the cryopreservation of a tissue, in general, is a type of tissue processing, typically performed to an unprocessed tissue or to a tissue that has had previously completed upstream processing sub-steps or sub-methods (e.g., cleaning, rinsing, soaking, centrifugation, decanting, etc.) performed prior to cryopreservation.  In view of the above, processing sub-steps or sub-methods prior to cryopreservation are interpreted as equivalent to those in a cryopreservation method. 
Regarding claims 57 and 58, Chen teaches methods for producing cartilage tissue grafts where the grafts once prepared from human or animal cartilage (i.e., a tissue in vitro with viable cells (e.g., autologous or allograft chondrocytes isolated from articular cartilage, fibrocartilage, or elastic cartilage) to render the tissue vital before implantation (paragraphs 10 and 62; claim 143).  Further, different sizes and shapes of cartilage can be used to build various contour of the cartilage surface or have cells seeded to regenerate viable cell population in cartilage grafts (paragraph 65).  In view of the above, the graft tissue can comprise native viable cells in the graft.
Further, regarding claims 57, 60, 62, 73 and 74, Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at a frequency of from 1 Hz to about 200 Hz, before the centrifugation process using an ultrasonic cleaner (paragraph 77).  Alternatively, the cleaning process can be conducted by combining sonication (with the above parameters) and vacuum pressure (paragraph 77).  The cleaning solution can be added into the processing chamber to have the entire graft submerged and sonicated preferably for about 5 minutes to about 24 hours, and at frequency of preferably from 1 Hz to about 200 Hz (paragraph 77).  The graft can be processed in the chamber, then rinsed with rinsing solution (e.g., water, saline, phosphate buffer saline, RPMI media, 
Regarding claims 59 and 61, after centrifugation or vacuuming, Chen teaches that the waste may be discarded and the osteochondral plugs may be removed from their respective processing chambers and the surface aspects of the plugs may be flushed using pulsatile lavage with isotonic saline to remove residual wash solution from the grafts (paragraph 77).  In view of the above, the teachings are interpreted where the processing solution and tissue are evaluated to assess at least one characteristic – the penetrative cleaning quality of the graft via material in the waste, the wash solution and inspection of the graft.
Chen teaches that the cartilage grafts can be pretreated (interpreted as soaked) then rinsed in a rinsing solution (as water, saline, phosphate buffer saline, RPMI media, balanced Hank’s solution, Lactated Ringer’s solution, DMEM/F12, F12, or DMEM media; paragraph 79).
Chen also teaches that the cartilage grafts can be stored in 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art, where such solutions may be readily selected and employed without undue experimentation (paragraph 88).  Chen additionally teaches that if viable cells are present in the cartilage grafts, the cartilage matrix can be optionally soaked with antioxidants to protect viable cells presented in the cartilage graft (paragraph 123).  Chen also teaches that such grafts 
Although Chen teaches the processing of cartilage tissue in a processing vessel in processing fluid, where the vessel has a frequency between 1-200 Hz applied to the processing solution and cartilage tissue, Chen teaches the use of rinsing solutions that include water, saline, phosphate buffer saline, RPMI media, balanced Hank’s solution, Lactated Ringer’s solution, DMEM/F12, F12, or DMEM media (paragraph 79), graft storage solutions that include 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art (paragraph 88), Chen does not explicitly teach that the processing fluid is a cryoprotectant, that the sonication is not explicitly taught as resonant acoustic energy applied to a vessel, that resonant acoustic energy will exert up to 100 times (or up to 60 times) the energy of G-force on the processing vessel and that the cartilage tissue (a cell seeded graft) is frozen to form a cryopreserved tissue.  
Regarding claims 57-59, Donndelinger teaches systems and methods for accelerating tissue processing (paragraph 11).  Generally, the systems and methods include treating tissue samples with infrasonic (low frequency sound) vibrations at one or more stages of tissue processing with a tissue processing agent such as impregnation agents and/or other chemicals that can be used to extend the storage time of the sample (paragraph 11).  
Donndelinger teaches that the infrasonic vibrations can have any frequency that accelerates one or more stages of tissue processing (paragraph 14).  The infrasonic vibrations can have a frequency selected from about 5 to about 1,000 Hz; about 10 to about 600 Hz, about 20 to about 100 Hz, about 40 to about 80 Hz, or about 50 to about 
Donndelinger also teaches that infrasonic vibrations can be used in virtually any tissue processing technique (paragraph 28).  In other words, the infrasonic vibrations can be used in any known or novel process in which a tissue processing agent diffuses into a tissue sample so as to preserve the tissue sample (paragraph 28).  Additionally, the infrasonic vibrations can be used at any stage of a tissue processing technique in which the vibrations can act to speed tissue processing (paragraph 28 e.g., typical tissue processing stages can include stages in which the tissue sample is preserved by diffusing a tissue processing agent into the tissue sample).  Donndelinger also teaches that the infrasonic vibrations can be applied to the sample when it is in contact with any known or novel tissue processing agent (e.g., the infrasonic vibrations may be applied to the tissue sample during all of the stages of tissue processing in which a tissue processing agent diffuses into the tissue sample; paragraph 29).  The term tissue processing agent may refer to any chemical agent that can diffuse across tissue sample membranes and act to preserve the tissue sample from decay (paragraph 29). 
Regarding claims 57-60, 63 and 64, Donndelinger teaches that the infrasonic vibrations may be applied to the tissue sample while the sample is in contact with any suitable chemical that diffuses through a tissue sample membrane to preserve the sample (e.g., dimethyl sulfoxide and water, buffers, etc.; paragraph 30).  Donndelinger also 
The infrasonic vibrations can be applied to the tissue sample with any power, intensity, or amplitude that induces turbulent mixing of the processing agent to accelerate at least one stage of tissue processing without undesirably damaging the tissue sample (paragraph 33).  The frequency and/or amplitude of the infrasonic vibrations may be varied and optimized according to specific tissue sample characteristics (e.g., tissue sample size, density, tissue type, thickness, water content, etc.; paragraph 39).  
Donndelinger also teaches that the infrasonic vibrations can be applied to the tissue sample for any suitable period of time (i.e., as noted, application to the tissue sample for all, or a portion of, one or more tissue processing stages; paragraph 40).  Additionally, the time period in which the vibrations are applied to the tissue sample may depend on the tissue sample characteristics (e.g., size, density, tissue type, thickness, water content, etc.), processing agent characteristics (e.g., viscosity, permeability, etc.), vibration amplitude, and/or vibration frequency (paragraph 40).  Infrasonic vibrations are applied to the tissue sample and tissue processing agent (e.g., DMSO, etc.) for substantially constant period of between about thirty seconds and about 1 or more days, 
Regarding claims 57-59, 63 and 64, O’Leary teaches methods for the processing of biological materials, such as allograft tissue for use in grafts and transplants (column 1, lines 6-10).  O’Leary also teaches a process for cryopreserving a biological material where the tissue is contacted with a cryopreservation agent, whereby there is improved penetration and diffusion of the cryopreservation agent into the biological material (column 1, lines 10-15).  In processing allograft tissue for use in grafts and transplants, the allograft tissue may include, for example, musculoskeletal tissue such as cartilage (column 1, lines 16-18).
O’Leary provides a process where there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a cryopreservation agent into biological materials (e.g. cartilage tissue; column 2, lines 3-6).  O’Leary teaches a process for cryopreserving a biological material which comprises contacting the biological material with both an effective amount of at least one cryopreservation agent and an agent to increase diffusion of the at least one cryopreservation agent into the biological material, which agent is a permeation enhancer (column 2, lines 7-14).
The term “to increase diffusion” means that the agent which increases diffusion of the cryopreservation agent into the biological material, may increase the total amount of cryopreservation agent which diffuses through the biological material and/or increase the rate of diffusion of the cryopreservation agent through the biological material (column 2, lines 15-21).

Regarding claims 57, 63 and 64, O’Leary teaches that cryopreservation agents which may be employed include dimethyl sulfoxide and glycerol, where one or a combination of these cryopreservation agents may be employed (column 2, lines 22-29).  It is also contemplated that a protein (e.g., a serum, such as fetal calf serum), may be employed along with one or a combination of cryopreservation agents as part of a cryopreservation medium (column 2, lines 29-33).  The agent for increasing diffusion of the cryopreservation agent into the biological material is preferably a permeation enhancer, where the permeation enhancer may be employed as the agent to increase diffusion of the at least one cryopreservation agent into the biological material (column 2, 
O’Leary teaches that permeation enhancers which may be employed include, among others glycerol monolaurate, propylene glycol, dimethyl sulfoxide (column 3, lines 60-65).  
Regarding claims 57-59 and 63-65, O’Leary teaches the cryopreservation agent is employed alone or in an aqueous solution, where the cryopreservation agent is added in an aqueous solution in an amount of from about 1% to about 25% (column 4, lines 8-11).  The agent to increase diffusion of the cryopreservation agent into the tissue, such as a permeation enhancer, is added in an amount effective to increase diffusion of the cryopreservation agent into the tissue, where the agent is preferably added to an aqueous solution of the cryopreservation agent in an amount of from about 0.0001% to about 10% of the resulting aqueous solution (column 4, lines 11-19).  The combination of cryopreservation agent and surfactant or permeation enhancer is preferably applied to the tissue as an aqueous mixture (column 4, lines 20-22).
O’Leary teaches that when a permeation enhancer is employed as the agent to increase diffusion of the cryopreservation agent into the biological material, it is believed that the permeation enhancer increases the solubility of the cryopreservation agent; i.e., the permeation enhancer increases the ability of the cryopreservation agent to dissolve into the biological material (column 4, lines 52-58).  It is also believed that the permeation 
Regarding claims 57 and 72, O’Leary teaches that allograft tissue which may be cryopreserved includes cartilage and that there is provided a product comprising a biological material prepared by the process (i.e., a cryopreserved cartilage tissue product). 
In view of the above interpretation, as well as above teachings where the references provide cleaning and processing of biological tissue grafts, samples or material (e.g., cartilage) at low infrasonic frequency levels (1-200 Hertz), it is further noted that Applicant’s originally filed specification (paragraph 31) indicates that an exemplary resonant acoustic vibration device is a Resodyn LabRAM ResonantAcoustic® Mixer and that in some instances, the resonant acoustic vibration device may be devices such as those described in U.S. Patent No. 7,866,878 (Howe). 
Regarding claims 57, 62 and 74, Howe teaches methods for resonant-vibratory mixing (Title; column 1, lines 25-27).  
Howe teaches that mixing processes are called upon to effect the uniform distribution of such materials as chemical ingredients of pharmaceuticals, and biological specimens (e.g., bacteria), while growing in a nurturing media without incurring physical damage (column 1, lines 31-40).  When biological tissue is cultivated, all cells must stay suspended in the nutrient broth (i.e., the cells should not settle to the bottom of the vessel in which they are cultivated; column 1, lines 59-61).  However, in agitating living cells so as to minimize sedimentation, the mechanical effect of high shear caused by an agitator should not compromise the integrity of the cells (column 1, lines 62-64).  

Howe also teaches employing resonant operation to improve efficiency of mixing (column 5, lines 3-4).  Howe also teaches producing low-frequencies of 0-1000 Hertz (Hz), high accelerations of 2-75 accelerations equal to that caused by gravity (g's; i.e., 2-75 times the energy of G-Force applied to the vessel) and large displacement amplitudes of 0.01-0.5 inches (column 5, lines 8-12).  In view of the above, Howe teaches equipment that utilizes resonant acoustic energy, where resonant frequencies are applied to the processing vessel as instantly claimed.   
Howe also teaches that operation at resonance is determined when the disparity between the payload mass level of vibration and the driver mass level of vibration is maximized, where this resonant condition is dependent on the selected spring/mass system (column 15, lines 64-67).  Operation at the resonant condition is not always required to achieve the level of mixing desired, where operation near resonance provides substantial amplitude and accelerations to produce significant mixing (column 16, lines 4-7).  Desired levels of mixing are set by satisfying time requirements with dispersion requirements (column 16, lines 7-9).  To mix faster or more vigorously, amplitude is 
Howe further teaches that rather than mix by inducing bulk fluid flow, as is the case for impeller agitation, ResonantSonic® agitation as taught in Howe mixes by inducing micro-scale turbulence through the propagation of acoustic waves throughout the medium (column 16, lines 46-50).  
Howe teaches that ResonantSonic® agitation is different from ultrasonic agitation because the frequency of acoustic energy is lower and the scale of mixing is larger (column 16, lines 50-52).   Another distinct difference from ultrasonic technology is that the ResonantSonic® devices are simple, mechanically driven agitators that can be made large enough to perform industrial scale tasks at reasonable cost (column 16, lines 52-55).  
Howe teaches that a difference between acoustic agitation technology and conventional impeller agitation is the scale at which complete mixing occurs (column 16, lines 56-58).  In impeller agitation, the mixing occurs through the creation of large scale eddies which are reduced to smaller scale eddies where the energy is dissipated through viscous forces, while with acoustic agitation, the mixing occurs through acoustic streaming, which is the time-independent flow of fluid induced by a sound field and is 
Howe teaches that the acoustic streaming transports "micro scale" eddies through the fluid, estimated to be on the order of 100-200 μm (column 16, lines 65-67).  Although the eddies are of a microscale, the entire reactor is well mixed in an extremely short time because the acoustic streaming causes the microscale vortices to be transmitted uniformly throughout the fluid (column 17, lines 1-4).  
Howe additionally teaches discovering systems and processes for the application of acoustic energy to a reactor volume that can achieve a high level of uniformity of mixing (column 20, lines 63-64).  Micromixing that is achieved and the effects in the combinations of frequency ranges, displacement ranges and acceleration ranges disclosed herein produce very high-quality mixants (column 20, lines 65-64; utilizing resonant acoustic energy in mixing).  
Howe teaches that liquid to liquid mixing is enhanced when a composition that comprises a plurality of liquids is exposed to a vibratory environment that is preferably operative to vibrate the composition at a frequency between about 15 Hz to about 1,000 Hz with an amplitude between about 0.02 inch to about 0.5 inch (column 21, lines 6-11; claims 1, 2, 8, 10, 16 and 18). 
Liquids that are not miscible are readily mixed when subjected to this condition, where normal boundary layers which prevent mixing are broken and the liquids are freely and evenly distributed with each other (column 21, lines 11-14).  Micromixing with generation of 10 micron to 100 micron droplets is achieved in this vibratory environment, 
Howe further teaches that tuning the process between a preferred frequency of about 15 Hz to about 1,000 Hz with a preferred amplitude between about 0.02 inch to about 0.5 inch optimizes the transfer of acoustic energy into the fluid (column 21, lines 19-23).  This energy then generates an even distribution of droplets (larger than those generated with typical related processes) which collide with each other to affect mass transfer from one droplet to another (column 21, lines 23-26).  After the acoustic energy is removed, the liquids easily and quickly separate thus effecting high mass transfer without creating an emulsion (column 21, lines 26-29).  
Howe also teaches that mixing in order to remove a gas from a composition comprising a liquid and a gas (degasification) is enhanced when the composition is exposed to a vibratory environment that is operative to vibrate the composition at a lower preferred frequency of about 10 Hz to about 100 Hz and a preferred displacement of less than about 0.025 inch (column 22, lines 7-12; claims 1, 3, 8, 11, 16 and 19).  Reducing the displacement and frequency to these lower levels is particularly useful in driving out entrained gas in fluids (column 22, lines 12-14).  These conditions are effective for both light fluids, such as water, and for highly viscous and solids-loaded fluids (column 22, lines 14-16).  
Howe teaches that intrusion or infusion of liquids into a porous solid media is enhanced by placing the porous media in an environment that is operative to vibrate the porous media at a preferred frequency of about 5 Hz to about 1,000 Hz with a preferred amplitude between about 0.02 inch to about 0.5 inch (column 22, lines 29-34; claims 1, 
Howe teaches that low shear mixing applications are necessary to prevent damage to biological cultures to reduce damage to the media, where this is achieved by placing the cultures in a vibratory environment that is operative to vibrate the cultures at a preferred frequency of about 5 Hz to about 1,000 Hz with a preferred amplitude between about 0.01 inch to about 0.2 inch (column 22, lines 36-41; claims 1, 6, 8, 14, 16 and 22).  
The cell cultures are physically mixed with gases, solids and liquids in an environment of low shear and minimal cell to cell collisions (column 22, lines 41-44).  Nutrients and waste products are transported to and from the cell cultures with very low shear (column 22, lines 44-45).  This process also produces more conducive cell culture morphology due to the low shear, where cells are kept from agglomerating into large masses that block mass transfer to and from the individual cells (column 22, lines 45-49).  
In view of the above, Howe teaches known processing equipment that utilizes resonant acoustic energy, where resonant frequencies (i.e., low-frequencies of 0-1000 Hertz (Hz)), high accelerations of 2-75 accelerations equal to that caused by gravity (g's; i.e., 2-75 times the energy of G-Force) and large displacement amplitudes of 0.01-0.5 inches are applied to biological specimens (e.g., bacteria), biological materials, biological tissue or biological cell cultures where intrusion or infusion of liquids into a porous solid media (i.e., the above biological specimens, biological materials, biological tissue or biological cell cultures) is enhanced by placing such porous media in an environment that fluids and gases are forced into, out of and through the porous structures of the biological 
A person of ordinary skill in the art would have been motivated to substitute the processing equipment and methods to operate the equipment of Howe for the processing equipment of Chen and combine the cartilage processing and cryopreservation methods of Chen with the processing and cryopreservation techniques and cryopreservants of Donndelinger and O’Leary since the references all teach the processing and cryopreservation of biological tissue and cartilage grafts for medical purposes, Chen teaches known techniques to process cartilage or osteochondral tissue, penetrate solutions into the cartilage or osteochondral tissue by known techniques, Donndelinger teaches known infrasonic processing techniques and equipment (processing vessels) for accelerating tissue processing that includes treating tissue samples with infrasonic (low frequency sound) vibrations at one or more stages of tissue processing with a tissue processing agent (e.g., dimethyl sulfoxide and water, buffers, etc.) where the infrasonic vibrations be selected from about 5 to about 1,000 Hz, O’Leary teaches known cryopreservants and cryopreservation techniques, provides a process where there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a cryopreservation agent (DMSO, glycerol, alone or in combination, with a serum, such as fetal calf serum, or buffer) into biological materials (e.g. cartilage tissue), while Howe teaches known processing equipment that utilizes resonant acoustic energy, where resonant frequencies (i.e., low-frequencies of 0-1000 Hertz (Hz)), high accelerations of 2-75 accelerations equal to that caused by gravity (g's; i.e., 2-75 times the energy of G-
That is, a person of ordinary skill in the art would have been motivated to combine the references since it was known in the art to utilize known processing equipment and techniques (including infrasonic vibrations and resonant acoustic energy) and cryopreservants that increase the penetration of solutions into cartilage or osteochondral tissue where such a type of a solution that has known penetrating qualities are known cryopreservants recognized in the prior art.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the processing equipment and methods to operate the equipment of Howe for the processing equipment of Chen and combining the cartilage processing and cryopreservation methods of Chen with the processing and cryopreservation techniques and cryopreservants of Donndelinger and O’Leary since the references all teach the processing and cryopreservation of biological tissue and cartilage grafts for medical purposes, and by doing so provides an advantage to the Chen reference by expanding its equipment choices and methodologies to include acoustic resonant energy equipment that can penetrate biological materials, long term storage options by providing cartilage or osteochondral grafts via alternative processing techniques, equipment and reagents, where the tissue are fully penetrated with cryoprotectants utilizing known penetrating processing techniques, equipment and cryopreservation penetrants.
With regard to claims 57 (“thereby vibrating the processing vessel….”) and 59 (“results in penetration of the processing solution….”) the indicated statements are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein 
Regarding claims 60 and 64, where the resonant acoustic energy is applied a plurality of times, it is again noted that Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at frequency of from 1 Hz to about 200 Hz (paragraph 77; i.e., applying resonant acoustic energy to the processing vessel).  
In view of the above combined teachings, it would have been within the purview of one of ordinary skill in the art to remove the processed tissue from the processing vessel and soak the tissue in a second cryopreservation solution for up to 2 hours prior to freezing, or soak the tissue in a second cryopreservation solution for up to 2 hours prior to being placed in the processing vessel since the teachings of Chen, Donndelinger, O’Leary and Howe provide that the cryoprotectant (e.g. DMSO and/or glycerol, in medium containing serum or a buffer) can be utilized to process cartilage tissue with acoustic resonant energy vibrations in known processing equipment and known processing times, where acoustic resonant energy vibrations can be applied to the tissue sample during all of the stages of tissue processing in which the cryoprotectant diffuses into the tissue sample.  It would also have been within the purview of one of ordinary skill in the art, based on the combined teachings of Chen, Donndelinger, O’Leary and Howe to soak a tissue within a cryoprotectant before, during, or after processing since such a step is well known in the art to perform (which also is interpreted as a plurality of resonant acoustic energy applications).
It would have been additionally within the purview of one of ordinary skill in the art, based on the teachings from the above references, to assess the progress of the Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
With regard to claims 66-69, as noted above, Chen teaches that it was known in the art to analyze grafts (tissues) for cell viability.  Further, Howe also teaches that the methods for mixing materials afford exquisite control over mixing in a wide range of applications including delicate and precise mixing required for the preparation of pharmaceuticals and the processing of biological cultures in which living organisms must remain viable through the mixing process (column 3, lines 49-56).  
In view of the combined teachings from Chen, Donndelinger, O’Leary and Howe, it would have been within the purview of one of ordinary skill in the art to assess cell viability of the cryopreserved tissue after thawing, since this is a known assessment technique recognized in the cell engineering-cell culture fields, as recognized above, where once a tissue is processed, it was known by a person of ordinary skill in the art to analyze the tissue for such parameters as cell viability and make adjustments to the method (and equipment) to keep cell viability high.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Accordingly, the cryopreserved tissue product, is only relevant as to the way the tissue product is obtained (the process) and is immaterial to the patentability of the cryopreserved tissue product (i.e., the product; see MPEP § 2113).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments that as a term of art “resonant acoustic energy” is not taught within the rejection of record (Appeal Brief dated 4/22/2021, pages 11-15; “Appeal Brief”).  Applicant’s argument regarding the rejections of record have been ® Mixing (RAM) technology within the arguments (Appeal Brief, page 12) and Floren Declarations (Appeal Brief, pages 13-16), utilizing data from Resodyn Technologies to discuss resonant acoustic energy.  The new rejection is based on the addition of the Howe reference where as noted in Applicant’s originally filed specification (paragraph 31), Howe is a patent from Resodyn Technologies, which employs resonant acoustic energy technology within an apparatus and provides methods for its use with biological materials.  In view of the new rejection above and the rationale for obviousness (expressly incorporated herein), Applicant’s arguments are found not persuasive. 
With regard to Applicant’s argument that Chen does not teach penetration of a solution into tissue using resonant acoustic energy and does not produce a processed tissue containing native viable cells (Appeal Brief, pages 14-16), this is not persuasive in view of the new rejection and rationale for obviousness (expressly incorporated herein), above.
With regard to Applicant’s additional arguments concerning lack of motivation, reasonable expectation for success, as well as unexpected results, these are also not persuasive in view of the new rejection and rationale for obviousness (expressly incorporated herein), above.

Claims 66-69 are rejected under 35 U.S.C. § 103 as obvious over Chen, Donndelinger, O’Leary and Howe, as applied to claims 57-74, above, further in view of Cetinkaya et al. (Cryobiology, Vol. 63, pp. 292-297; 2011; cited in the IDS dated 2/19/2020).

The teachings from Chen, Donndelinger, O’Leary and Howe, above, are herein relied upon.
Although Chen, Donndelinger, O’Leary and Howe teach cryopreservation techniques for cartilage (e.g., a cell seeded tissue) that utilizes known penetrating cryoprotectants, known techniques utilizing low frequency resonant acoustic energy to penetrate the cartilage matrix, known resonant acoustic energy based equipment to process cartilage tissue, Chen, Donndelinger, O’Leary and Howe do not explicitly teach assessing the cryopreserved tissues for cell viability where the tissue retains at least 70%, at least 80% and at least 95% cell viability. 
Cetinkaya teaches that cartilage tissues from ovine, porcine and rabbit species have previously been cryopreserved to improve the tissue survival for transplantation (page 292, column 2, paragraph 3).  
Regarding claims 66-69, Cetinkaya teaches comparing the success and influence of different cryopreservation protocols on the viability of cartilage tissue and cells, where small tissue samples from articular cartilage were vitrified by a protocol evaluated for embryo and stem cell cryopreservation and the efficiency of the vitrification was compared with the results of the conventional slow freezing technique to optimize the cryopreservation of primary bovine cartilage cells and tissues for biobanking (page 293, column 1, paragraph 3).  Assays for the detection of the metabolic activity and viability of cultured cells and tissues was employed to examine the vitality of thawed tissues and the proliferative activity of thawed cells (page 293, column 1, paragraph 3).  Additionally, glycosaminoglycan amount, growth curve of cells, attachment rate and primary cell 
Cetinkaya teaches adult cartilage cells (ACCs) were isolated from the articular cartilage of the knee joints of a two-year old bovine (page 293, column 1, paragraph 4).  The cells and tissues were cryopreserved by a vitrification process in two steps, where a pellet of cells were first suspended in equilibration solution for 5 minutes, then the suspension was mixed with vitrification solution for 1 min (page 293, column 2, paragraph 2).  Then the cells were immediately loaded into plastic straws and plunged directly into liquid nitrogen (-196°C; page 293, column 2, paragraph 2).  The equilibration solution used was 20% ethylene glycol and the vitrification solution was composed of 40% ethylene glycol, 18% Ficoll 400 and 0.3 M sucrose , where all the solutions were based on dPBS containing 20% (v/v) FBS (page 293, column 2, paragraph 2).  After 3 weeks, the cells were thawed by rapidly immersing the straws in a water bath at 37 °C and were suspended serially in 0.5, 0.25 and 0 M sucrose in dPBS containing 20% (v/v) FBS (page 293, column 2, paragraph 2).  The tissue samples were vitrified as described using plastic straws (page 293, column 2, paragraph 2).  
Cetinkaya also teaches slow freezing of cell and tissue samples, where the ACCs and were cryopreserved by slow cooling where the tissue samples (1–2 mg) were loaded into plastic straws in 10%, DMSO and 55% (v/v) FBS and then cooled to -80 °C at a rate of at 1 °C/min using a controlled rate freezing machine and then stored in liquid nitrogen (page 293, column 2, paragraph 3).  The straws were thawed in a water-bath at 37 °C and removed as the last ice melted (page 293, column 2, paragraph 3).

MTT assay was also employed to observe the proliferative activity of the thawed cells (page 294, column 1, paragraph 2).  Glycosaminoglycan (GAG) assay was also performed where the GAG contents of the cells were quantified by employing 1,9-dimethylmethylene blue (DMB) as a color active agent (page 294, column 1, paragraph 3). 
Regarding claims 66-68, Cetinkaya teaches that the data showed that the cells were assessed for cell viability upon thawing where ACCs were evaluated for percent viability for the slow frozen cryopreservation utilizing three different cooling rates (Fig. 2). For the 2 °C/ minute cooling rate, there was at least 80% viability of the ACCs (Fig. 2).
A person of ordinary skill in the art would have been motivated to combine the methods of Chen, Donndelinger, O’Leary and Howe that utilizes low frequency Hertz resonant acoustic energy to get known penetrating cryopreservants into the cartilage matrix with the assay techniques that assess cell viability from Cetinkaya, since all the references teach the processing of cartilage grafts for medical purposes, where Chen, Donndelinger, O’Leary and Howe teach known cryopreservation techniques, and how to penetrate cartilage matrices within known penetrants and equipment utilizing resonant acoustic energy, while Cetinkaya teaches known cryopreservation techniques and assays to assess cell viability of cartilage samples after they have been thawed post freezing. 

With regard to claim 69, as noted above, Cetinkaya teaches that the data showed that the cells were assessed for cell viability upon thawing where ACCs were evaluated for percent viability for the slow frozen cryopreservation utilizing three different cooling rates (Fig. 2).  For the 2 °C/ minute cooling rate, there was at least 80% viability of the ACCs (Fig. 2)
For claim 69 and the cell viability is at least 95%, as noted above, Cetinkaya teaches that at least 80% viability was assessed (which includes cell viability rates to 100%).  It is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, it would have been within the purview of one of ordinary skill in the art to utilize the techniques, materials and equipment provided within the teachings of Chen, Donndelinger, O’Leary, Howe and Cetinkaya and adjust the protocols, penetrants, mixing times, freezing rates, etc., to increase the cell viability rates to at least 95% and so that the produced cartilage tissue is a high value product with a long shelf life and a product with higher chance of cell proliferation within the patient. 

In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.
With regard to Applicant’s arguments concerning the rejection of Chen, O’Leary and Cetinkaya under 35 U.S.C. § 103 (Appeal Brief, pages 21-26), Applicant relies on arguments from the rejection of Chen and O’Leary, to argue the Chen, O’Leary and Cetinkaya rejection.  
As noted, the above is a new rejection where the rejection to Chen, O’Leary and Cetinkaya has been withdrawn.
Therefore, the response set forth above for the rejection based on Chen, Donndelinger, O’Leary and Howe, above, (with respect to the remaining arguments) also applies to this rejection.
With regard to the teachings in Cetinkaya (Appeal Brief, page 24), it is again noted that in response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  The combined teachings of Chen, Donndelinger, O’Leary, Howe and Cetinkaya provide for a native cell graft that can be cryopreserved where then they can be subsequently assessed for cell viability (see the above rejection rationales for obviousness; expressly incorporated herein). 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653